THE COURT
saying: 1. That the exemplification of record offered was not admissable to prove the decree of the court in bankruptcy authorizing an assessment by the assignee, because it is apparent that parts of the record of the proceedings that culminated in that decree were not certified, and there was no offer to prove their contents,
2. To prove an order in a particular pro-eeeding in a bankrupt case, it is mt necessary to produce the whole record of that case, but only the whole record of that particular proceeding.
3. That it is not competent for the assignee of a bankrupt corporation, of his own motion. to make an assessment on unpaid balances, or instalments, on stock in such corjtoration.
4. That before recovery can be had in an action at law from* the stockholders of an insolvent corporation, in respect of the unpaid balances on their stock subscriptions, there must have been either corporate action to fix, or a judicial ascertainment of, the defendant’s liability.
At the request of plaintiff’s counsel, THE .COURT withdrew a juror and allowed the case to be continued.
The above case is kindly reported by Mr. Longstreth, at the request of the court.